Citation Nr: 1827605	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-18 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Thomas Andrews, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1969 to December 1971, including service in Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision in which the RO granted service connection for PTSD and assigned a 50 percent rating effective June 16, 2008.  In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2010, and, in January 2011, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  The RO issued a supplemental SOC (SSOC) in October 2011.

In December 2012, the Board remanded both claims to the agency of original jurisdiction (AOJ) for further development.  Upon completion of that development, including a VA examination in May 2014, the RO issued a SSOC in March 2015.  The Board remanded both claims again in June 2016 for further development, including another VA examination in March 2017.  Upon completion of that development, the RO issued another SSOC in March 2018.  The claims have now returned to the Board.  

In March 2012, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ) of the Board.  The VLJ who conducted the hearing is no longer at the Board. VLJs who conduct hearings must participate in making the final determination of the claim involved. 38 U.S.C.A. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran was offered an opportunity for another hearing before a VLJ and, in an April 2016 statement, the Veteran's representative indicated that the Veteran did not want a new hearing.  A transcript of the March 2012 hearing is of record.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment, with reduced reliability and productivity and suicidal ideation, but has not more nearly approximated total occupational and social impairment.

2.  The Veteran's service connected PTSD has rendered him unable to secure and follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C. § 1155;  38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411.

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1).

Concerning the issues decided herein, VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Additionally, the Court has held that the statutory scheme contemplates that once a decision granting service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Here, the Veteran was granted service connection for PTSD in February 2010, and he was assigned a disability rating and effective dates in that decision.  As the issue currently before the Board stems from disagreement with a "downstream" question, no additional notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled with respect to the current claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Neither the Veteran nor his representative has raised any issues with regard to the duty to assist, nor have any such issues been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; in difficulty establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

When determining the appropriate disability rating to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  The Court recently reiterated, "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment." Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

For the following reasons, an initial rating of 70 percent is warranted under the schedular criteria for the entire appeal period.

Following a May 2014 VA examination and a March 2016 Affidavit that provided contradictory evidence, the Board remanded the claim in June 2016 for a new VA examination in order to determine the Veteran's current disability picture.  The March 2017 VA examiner noted that the Veteran has PTSD symptoms such as depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, and suicidal ideation, all of which cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  The examiner also noted avoidance behaviors, exaggerated startle response, hypervigilance, anxiety and problems with concentration and memory.  

The presence of suicidal ideation in the March 2017 VA examination is consistent with the Veteran stating that he has nearly daily suicidal thoughts in his March 2016 Affidavit.  The presence of suicidal ideation alone (a Veteran's thoughts of his or her own death) may cause occupational and social impairment with deficiencies in most areas.  See Bankhead, 29 Vet. App. at 20.  This is consistent with a disability picture higher than a 50 percent rating.  Taken together with the above evidence from the March 2017 VA examination, the Board finds that the criteria for an initial 70 percent rating for the Veteran's service-connected PTSD have been met.

A higher initial rating of 100 percent is not, however, warranted, as the Veteran did not have symptoms or overall impairment more nearly approximating the criteria for a 100 percent rating.  He did not have gross impairment in thought process or communication, grossly inappropriate behavior, and during the appeal period was not in persistent danger of hurting himself or others.  He additionally was not shown to have an inability to perform activities of daily living, to be disoriented to time or place, or to have memory loss for names of close relatives, his own occupation, or his own name.  Based on the symptoms that the Veteran did have, the VA psychologist concluded that the Veteran had moderate impairment in occupational and social functioning with reduced reliability and productivity due to PTSD with symptoms of reexperiencing, sleep problems (due also in part to sleep apnea), avoidance behaviors, depressed mood, decreased socialization, hypervigilance, exaggerated startle, anxiety, and mild problems with concentration/memory.  While the examiner's characterization is not binding on the Board, here it is consistent with the other evidence of record.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Thus, the overall level of impairment does not more nearly approximate total social impairment.

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to an initial rating of 70 percent, is warranted for the entire period on appeal.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.  As the preponderance of the evidence is against a higher initial rating, the benefit of the doubt doctrine is not otherwise for application.

III.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.1.

In the instant appeal, service connection is in effect for PTSD, the severity of which the Board has now determined warrants a 70 percent rating.  Thus, the rating satisfies the percentage criteria for schedular TDIU eligibility under 38 C.F.R. § 4.16 (a) for the entire appeal period.  In its June 2016 remand, the Board instructed that the issue of entitlement to a TDIU be referred to the Director of Compensation for consideration under 38 C.F.R. § 4.16(b) because at that time the Veteran did not meet the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a).  As the Veteran now meets the schedular criteria, further discussion of the Director's decision is unnecessary.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (the Board conducts de novo review of the Director's decision pursuant to 38 C.F.R. § 4.16(b), "which is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence").

In his April 2017 VA Form 21-8940, the Veteran asserted that his service-connected PTSD with major depressive disorder was the disability that primarily prevented him from securing or following a substantially gainful occupation.  He reported being the director of maintenance at his local YMCA.  Social Security Administration (SSA) records indicate that the Veteran held this job between 1994 and 2010, and was previously a self-employed maintenance contractor.  The Veteran also reported that he only had a 9th grade education.  

In January 2010, the Veteran's counselor noted that the signs and symptoms of the Veteran's PTSD made him unable to focus and concentrate at work.  

In March 2010, the Veteran's boss at the YMCA submitted a work activity questionnaire (used for SSA purposes) noting that the Veteran could not complete his usual duties without special assistance, can't do the work in the same time it used to take him, needs a variety of extra help and supervision, and was rated at 50 percent or less of the other employees' productivity.  The Veteran's boss also provided a statement noting that the Veteran's recent challenges and conditions rendered him unable to perform at even a minimally acceptable level, and not due to lack of effort.  "Given the physically demanding nature of his position and the constant need for attention not safety, [the Veteran] is simply unable to be productive, or in fact safe, in his position."  He concluded by indicating a lack of confidence that the Veteran could do the job without grave risk to his own safety and the safety of others.  

In the March 2016 Affidavit, the Veteran noted that he could no longer work due to his PTSD because the stress, anxiety and memory loss made it difficult for him to safely perform electrical and chemical, and boiler room work as required.  

Finally, the Veteran was granted Social Security Disability (SSDI) benefits in 2010 in part due to his anxiety-related disorders, which coincided with when the Veteran left his job at the YMCA.  

The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 134 (Fed. Cir. 2014).  In considering the question of the Veteran's capability of securing and following substantially gainful employment, the evidence tends to indicate that he would have significant difficulty associating with the public, with coworkers, and with superiors.  Even if the Veteran could perform the labor associated with a sedentary job, his inability to relate to others, memory loss, inability to focus and concentrate, would, given his lack of a high school education and limited occupational history, likely preclude securing and following substantially gainful employment.

The evidence is thus at least evenly balanced as to whether the Veteran's service-connected PTSD renders him unable to secure or follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an initial rating higher of 70 percent, but no higher, for PTSD and major depressive disorder is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


